Exhibit 10.3 to Clean Coal Technologies, Inc. 11 Form June 10-Q


CCTI
Clean Coal Technologies, Inc.
www.cleancoaltechnologiesinc.com


Executive Office
295 Madison Avenue, 12th Floor
New York, NY 10017
Tel (646) 710-3549


June 8, 2011


Richard Cooper
President
Cooper Global Communications
410 Park Avenue
New York, NY  10022



 
Dear Richard:


We are pleased to set forth the terms of a revised retention agreement of Cooper
Global Communications LLC (“CGC”) By Clean Coal Technologies, Inc. (CCTI,
collectively with its affililiates, the “Company”)


Each party hereto agrees that upon the execution and delivery of this Agreement,
any and all previous agreements whether in writing or oral between the parties
shall be terminated and superseded by this Agreement.


Unless specifically noted herein, this agreement cancels and replaces all the
terms and provisions contained in the earlier agreement signed and dated between
the Parties on February 7, 2011, including those services to be rendered by CGC,
and their compensation.


1. CGC shall, on a non-exclusive basis, assist Clean Coal Technologies as the
Company’s investor-relations advisor. The retention by Clean Coal Technologies
of CGC as investor-relations advisor as heretofore described shall be for a
period beginning June 8th ending February 8th, 2012 at which time the agreement
shall be reviewed by both parties.  Primary duties under this contract shall be
to handle all relevant shareholder questions and inquiries for information, and
assist in web casts and press releases. Any fees or expenses, as legally
appropriate for legacy transactions under the previous agreement shall be
handled on a mutually agreed to case by case agreement.  It is recognized that
both parties understand that additional services might be required and CGC might
introduce further financial or media opportunities to CCTI, each of these
opportunities and any related compensation will be handled on a mutually agreed
to case by case basis and may be added to this agreement as addendums.
 
 
 

--------------------------------------------------------------------------------

 


2. Each Party to this Agreement hereby warrants and agrees not to disclose any
confidential information provided by a Party to the other Party, except when
such disclosure is essential for the completion of the Transaction.  In
addition, except as may be required by statute, regulation, or process of law
applicable to each Party, all information exchanged between the Parties is of a
confidential nature and neither Party shall disclose to any unauthorized person
or entity  any information obtained or received through this Transaction.  This
paragraph shall have effect for two (2) years from the date of signature of this
Agreement.


3. In consideration of its services pursuant to this Agreement, CGC shall be
entitled to receive, and Clean Coal Technologies agrees to pay CGC, the
following compensation for a period of June 2011 through January
2012.   $6,000.00 (USD) per month in cash, payable each month, for the duration
of the Agreement, with the first month due in advance; billing will be done
monthly for the coming month.  Expenses and charges will be included in the
following month’s bill.  Payment will be due by wire within ten (10) days upon
receipt of invoice.  In addition to the above referenced fee, it is agreed that
CGC shall be entitled to keep 500,000 of the 1,000,000 restricted given to CGC
in lieu of a cash payment due under the previous agreement signed and dated
February 7, 2011. It is further agreed that upon receipt of the first payment
under this agreement of 6,000.00 USD, CGC shall return to CCTI, 500,000 shares
of restricted CCTI stock, being the balance of the 1,000,000 restricted stock
issued to CGC.  It is further agreed that any additional compensation either
cash or stock, shall be agreed on a case by case, success related basis as
referenced in paragraph 1.


4. In addition to the fees described in Paragraph 3 above, the Company agrees to
promptly reimburse CGC for reasonable accountable expenses incurred in
connection with its retention hereunder, when incurred or promptly thereafter.
CGC will obtain approval for any expenses incurred in advance (such as travel).


5. The validity and interpretation of this Agreement shall be governed by the
laws of New York State and the United States.


6. All responsibilities, compensation, benefits, and other terms of this
Agreement shall inure to the respective successors and assigns of the Company
and CGC hereto and of the indemnified parties hereunder and their successors and
assigns and representatives; and the obligations and liabilities assumed in this
Agreement by the parties hereto shall be binding upon their respective
successors and assigns.


If the foregoing correctly sets forth our Agreement, please sign the enclosed
copy of this letter in the space provided and return it to us.


Very truly yours,
/s/Ignacio Ponce de Leon        
                                                                                            
/s/Richard Cooper                           
Ignacio Ponce de Leon,
COO                                                                                                Richard
Cooper, President
Clean Coal Technologies,
Inc.                                                                                              Cooper
Global Communications
 
 